UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1181



FRANKLIN C. REAVES, Reverend,

                                              Plaintiff - Appellant,


          versus


M. C. PAGE; JACK DAVIS; BILL BULLARD; BENJAMIN
WILLIS; LAKE E. SUMMERS; VINTON D. LIDE
ASSOCIATE   LLC;   CITY   OF   MULLINS  POLICE
DEPARTMENT;     MARION     COUNTY    SHERIFF’S
DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-02-3260)


Submitted:   September 16, 2005           Decided:   October 17, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Franklin C. Reaves, Appellant Pro Se. Vinton DeVane Lide, VINTON
D. LIDE & ASSOCIATES, Lexington, South Carolina; Lake Eric Summers,
MALONE AND THOMPSON, Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Franklin C. Reaves seeks to appeal the district court’s

order denying his motion for relief from judgment pursuant to Fed.

R. Civ. P. 60.         We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).           This appeal period is “mandatory

and jurisdictional.”           Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

              The district court’s judgment was entered on the docket

on November 8, 2004.      The notice of appeal was filed on January 31,

2005.   Because Reaves failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented     in   the

materials     before    the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 3 -